IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA18-718

                               Filed: 19 March 2019

Johnston County, No. 07 CVD 3257

CHRISTOPHER ADAMS, Plaintiff

            v.

BRITTANY LANGDON, Defendant

            v.

CHERI MALONE, Intervenor


      Appeal by Intervenor from Orders entered 26 April 2018 by Judge Mary H.

Wells and 9 October 2017 by Judge Jim Love, Jr. in Johnston County District Court.

Heard in the Court of Appeals 28 January 2019.


      Mobley Law Office, P.A., by Marie H. Mobley, for plaintiff-appellee.

      Spence, Berkau, & McLamb, P.A., by Robert A. Spence, Jr., for intervenor-
      appellant.


      HAMPSON, Judge.


                     Factual and Procedural Background

      Cheri Malone (Intervenor) appeals from an Order to Dismiss filed on 9 October

2017 and a Custody/Visitation Order entered on 26 April 2018 concluding her

grandparental visitation rights established in this child custody matter were
                                ADAMS V. LANGDON

                                 Opinion of the Court



terminated as a result of the termination of her daughter’s parental rights in a

separate action.

      Christopher Adams (Plaintiff) and Brittany Langdon (Defendant) are the

biological parents of a child born in 2007. When the child was approximately seven

months old, Plaintiff filed a complaint seeking joint custody of the child. Defendant

timely answered the complaint; however, neither party pursued a custody order until

Plaintiff obtained an Ex Parte Temporary Custody Order on 13 October 2011, based

on Defendant’s alleged mental illness and substance abuse.

      On 24 October 2011, Plaintiff and Defendant entered into a Memorandum of

Judgment/Order establishing temporary custody pending a later permanent custody

hearing. This Memorandum of Judgment/Order granted Plaintiff primary custody of

the child and provided Defendant with supervised visitation. Defendant’s visitation

was to be supervised by Intervenor, who is Defendant’s mother and thus the child’s

maternal grandmother.

      Subsequently, on 11 January 2012, the trial court entered a Temporary

Custody Order modifying the 24 October 2011 Memorandum of Judgment/Order.

This Temporary Custody Order ceased Defendant’s supervised visitation until

completion of substance abuse testing and assessments.

      On 10 February 2012, Intervenor filed a Motion to Intervene alleging she was

the maternal grandmother of the child; she had a “close parental type relationship”



                                        -2-
                                 ADAMS V. LANGDON

                                  Opinion of the Court



with the child, given that the child had lived with her for several years; there was an

ongoing custody dispute between the child’s parents; and it was in the best interest

of the child to allow her visitation rights. Plaintiff and Defendant consented to the

intervention in a Memorandum of Judgment/Order on 1 March 2012, in which the

parties also consented to allow Intervenor visitation with the child. Several weeks

later, on 28 March 2012, the trial court entered a separate order allowing the

intervention. This 28 March 2012 Order concluded that Intervenor had standing to

intervene as an interested party pursuant to Rule 24 of the North Carolina Rules of

Civil Procedure and sections 50-13.2(b1) and 50-13.5(j) of our General Statutes.

      By consent of the parties, the trial court entered a Permanent Custody Order

on 26 April 2012.    This Order provided Plaintiff sole custody of the child and

Intervenor with visitation one weekend per month and one additional Saturday per

month. Defendant was prohibited from any visitation with the child.

      On 12 September 2012, Defendant filed a motion alleging she had completed a

six-week drug program and seeking to modify the Permanent Custody Order to

permit her to have supervised visitation. By consent of the parties, the trial court

entered a Temporary Memorandum of Judgment/Order on 5 November 2012 giving

Defendant visitation only under the supervision of Intervenor and leaving all other

provisions of the 26 April 2012 Permanent Custody Order in full force.




                                         -3-
                                 ADAMS V. LANGDON

                                  Opinion of the Court



      The Record reflects the case was dormant for approximately five years when in

a separate action, Plaintiff petitioned to have Defendant’s parental rights terminated

(TPR proceeding). While Intervenor was apparently present for the termination of

parental rights hearing, she was not a party to the TPR proceeding. On 27 September

2017, the trial court in the TPR proceeding entered an order terminating Defendant’s

parental rights to the child.

      With this backdrop, in the custody case before us, on 30 August 2017,

Defendant filed a Motion and Notice of Hearing for Contempt alleging Plaintiff was

in violation of the 5 November 2012 custody order by refusing to allow Defendant’s

supervised visitation and phone calls. The contempt hearing was set for 9 October

2017. On the day of the hearing, District Court Judge Jim Love, Jr. entered an Order

to Dismiss (9 October 2017 Order to Dismiss). The 9 October 2017 Order to Dismiss

was entered on an administrative form and makes no findings of fact nor conclusions

of law. The 9 October 2017 Order to Dismiss appears to contain the following relevant

provisions with marked boxes:

          8. Pursuant to Rule 41(a) [x] this action [x] all outstanding
          motions is/are VOLUNTARILY DISMISSED [x] with prejudice

             ....

          10. Show Cause is made permanent. ALL OPEN ISSUES ARE
          INVOLUNTARILY DISMISSED [x] WITH PREJUDICE . . .
          pursuant to Rule 41(b) for failure to appear and prosecute this
          action.



                                         -4-
                                  ADAMS V. LANGDON

                                  Opinion of the Court



             ....

          15. Other TPR granted against [Defendant].

The Record indicates Intervenor received no notice of these contempt proceedings and

was not served with the 9 October 2017 Order to Dismiss.

      On 1 November 2017, Intervenor filed a show cause motion for visitation. An

Order to Show Cause for why Plaintiff should not be held in contempt for violating

the 26 April 2012 Order issued the same day. At the 20 November 2017 hearing,

Plaintiff and Intervenor indicated there was a disagreement on a preliminary legal

issue: whether the termination of Defendant’s parental rights also terminated

Intervenor’s visitation rights.

      On 26 April 2018, District Court Judge Mary H. Wells entered a

Custody/Visitation Order (26 April 2018 Custody/Visitation Order). The trial court

ruled “grandparent visitation arises from the litigated custody action of the parent,

and accordingly, a grandparent’s rights to the care, custody and control of the child

are not constitutionally protected except through the parent’s constitutional

protection.” The trial court further concluded “the custody action does not survive

the termination of [Defendant’s] parental rights, therefore, the grandparent rights of

[Intervenor] do not survive [Defendant’s] parental rights being [terminated and] that

[Intervenor’s] grandparent visitation rights are terminated along with the custodial

and parental rights of her daughter [Defendant].” The trial court thus concluded



                                         -5-
                                   ADAMS V. LANGDON

                                   Opinion of the Court



Plaintiff was not in violation of the prior custody order since this custody action did

not survive the termination of Defendant’s parental rights.

      On 3 May 2018, Intervenor timely filed Notice of Appeal from the 26 April 2018

Custody/Visitation Order. On 18 May 2018, Intervenor filed a Notice of Appeal from

the 9 October 2017 Order to Dismiss.         In her 18 May 2018 Notice of Appeal,

Intervenor alleged she had no notice of the 9 October 2017 Order to Dismiss until

Intervenor’s counsel located it in the file in the clerk’s office on 3 May 2018.

Intervenor further noted to the extent the 9 October 2017 Order to Dismiss purported

to dismiss the entire custody action with prejudice, it served as an adverse ruling

against her.

                              Appellate Jurisdiction

      The trial court’s 9 October 2017 Order to Dismiss and 26 April 2018

Custody/Visitation Order are each final orders resolving the then-pending issues

before the trial court. Thus, this Court has appellate jurisdiction pursuant to N.C.

Gen. Stat. § 7A-27(b)(2) (2017).

      Intervenor’s Notice of Appeal from the 26 April 2018 Custody/Visitation Order

was timely filed within 30 days of entry of that Order. The timeliness of Intervenor’s

18 May 2018 Notice of Appeal from the 9 October 2017 Order to Dismiss, however,

requires further analysis.




                                          -6-
                                 ADAMS V. LANGDON

                                   Opinion of the Court



      According to Intervenor’s Notice of Appeal from the 9 October 2017 Order to

Dismiss, this Order was never served on Intervenor, and Intervenor first learned of

the Order on 3 May 2018 when counsel for Intervenor found the Order in the court

file. Upon learning of this Order, Intervenor promptly filed Notice of Appeal.

      Our Court has recently stated: “[W]here . . . there is no certificate of service in

the record showing when appellant was served with the trial court judgment, appellee

must show that appellant received actual notice of the judgment more than thirty

days before filing notice of appeal in order to warrant dismissal of the appeal.” Brown

v. Swarn, ___ N.C. App. ___, ___, 810 S.E.2d 237, 240 (2018) (emphasis added). Under

Brown, unless the appellee argues that the appeal is untimely, and offers proof of

actual notice, we may not dismiss. Appellee-Plaintiff has not argued Intervenor’s

appeal is untimely or offered proof of Intervenor’s actual notice of the 9 October 2017

Order to Dismiss; therefore, Intervenor’s Notice of Appeal from that Order is deemed

timely filed. See id.

                                         Issue

      The dispositive issue on appeal is whether the visitation rights of Intervenor,

as established in the 26 April 2012 Custody Order, were terminated when the

parental rights of her daughter, Defendant, were terminated in a separate

termination of parental rights action brought by the child’s father to which Intervenor

was not a party.



                                          -7-
                                 ADAMS V. LANGDON

                                  Opinion of the Court



                                      Analysis

                               I. Standard of Review

      Both the 9 October 2017 Order to Dismiss and the 26 April 2018

Custody/Visitation Order were entered in the context of civil contempt proceedings.

“When reviewing a trial court’s contempt order, the appellate court is limited to

determining whether there is competent evidence to support the trial court’s findings

and whether the findings support the conclusions [of law].” Shumaker v. Shumaker,

137 N.C. App. 72, 77, 527 S.E.2d 55, 58 (2000) (citation omitted). “The trial court’s

conclusions of law drawn from the findings of fact [in civil contempt proceedings] are

reviewable de novo.” Tucker v. Tucker, 197 N.C. App. 592, 594, 679 S.E.2d 141, 143

(2009) (citation and quotation marks omitted). “ ‘Under a de novo review, the court

considers the matter anew and freely substitutes its own judgment’ for that of the

lower tribunal.” State v. Williams, 362 N.C. 628, 632-33, 669 S.E.2d 290, 294 (2008)

(quoting In re Appeal of the Greens of Pine Glen Ltd. P’ship, 356 N.C. 642, 647, 576
S.E.2d 316, 319 (2003)).

                             II. Grandparent Visitation

      A. The 26 April 2018 Custody/Visitation Order

      In the 26 April 2018 Custody/Visitation Order, the trial court concluded as a

matter of law that Intervenor’s grandparental visitation rights, established in the

prior custody order, did not survive the termination of Defendant’s parental rights,



                                         -8-
                                  ADAMS V. LANGDON

                                   Opinion of the Court



reasoning the custody action did not survive the termination of Defendant’s parental

rights.

      At common law, grandparents had no independent right to seek visitation with

their own grandchildren. Montgomery v. Montgomery, 136 N.C. App. 435, 436, 524
S.E.2d 360, 361 (2000) (citations omitted). North Carolina, however, by statute,

grants grandparents the ability to seek court-ordered visitation with their

grandchildren in several defined circumstances:

            First, N.C.G.S. § 50-13.2(b1) states that “[a]n order for custody
          of a minor child may provide visitation rights for any grandparent
          of the child as the court in its discretion deems appropriate”.

            Second, N.C.G.S. § 50-13.2A, entitles a grandparent to seek
          visitation when the child is “adopted by a stepparent or a relative
          of the child where a substantial relationship exists between the
          grandparent and the child.”

            Third, N.C.G.S. § 50-13.5(j) entitles a grandparent to seek
          visitation “[i]n any action in which the custody of a minor child
          has been determined, upon a motion in the cause and a showing
          of changed circumstances pursuant to G.S. 50-13.7”.

            Finally, N.C.G.S. § 50-13.1(a) entitles a grandparent to
          “institute an action or proceeding for custody” of their grandchild.
          However, . . . grandparents are not entitled to seek visitation
          under N.C.G.S. § 50-13.1(a) when there is no ongoing custody
          proceeding and the grandchild’s family is intact.

Id. at 436-37, 524 S.E.2d at 362 (alteration in original) (citations omitted).

      In this case, prior to the termination of Defendant’s parental rights, Intervenor

sought to intervene in the custody dispute under N.C. Gen. Stat. § 50-13.2(b1) and



                                          -9-
                                 ADAMS V. LANGDON

                                  Opinion of the Court



N.C. Gen. Stat. § 50-13.5(j), alleging an ongoing custody dispute between Plaintiff

and Defendant. The trial court granted the Motion to Intervene on 28 March 2012.

The Permanent Custody Order establishing Intervenor’s grandparental visitation

rights was entered on 26 April 2012. Defendant’s parental rights were terminated on

27 September 2017. On appeal, Plaintiff contends the termination of Defendant’s

parental rights necessarily abrogated Intervenor’s court-ordered visitation rights.

We disagree.

      As a general rule, grandparents are only granted standing to intervene in a

case seeking visitation under N.C. Gen. Stat. § 50-13.2(b1) “when custody of the minor

children is an ongoing issue.” Smith v. Barbour, 195 N.C. App. 244, 251, 671 S.E.2d
578, 584 (2009). This requires the custody of a child being “in issue” or “being

litigated.” Id. (citation and quotation marks omitted). Thus, for example, this Court

has recognized where one parent dies in the midst of a custody action, but before the

grandparent seeks to intervene, there was no ongoing custody action in which the

grandparent could intervene, nor could the grandparent initiate a separate action.

McDuffie v. Mitchell, 155 N.C. App. 587, 590, 573 S.E.2d 606, 608 (2002). Likewise,

this Court has held grandparents could not initiate an action for visitation where the

child was living with one parent after the other parent’s parental rights had been

terminated because there was no ongoing custody dispute. Fisher v. Gaydon, 124
N.C. App. 442, 445, 477 S.E.2d 251, 253 (1996).



                                         - 10 -
                                       ADAMS V. LANGDON

                                         Opinion of the Court



       However, “once grandparents have become parties to a custody proceeding—

whether as formal parties or as de facto parties—then the court has the ability to

award or modify visitation even if no ongoing custody dispute exists between the

parents at the time.” Quesinberry v. Quesinberry, 196 N.C. App. 118, 122, 674 S.E.2d
775, 778 (2009) (citation omitted).1 This is because once a grandparent intervenes in

a case, they are “as much a party to the action as the original parties are and [have]

rights equally as broad. . . . Once an intervenor becomes a party, he should be a party

for all purposes.” Id. at 124, 674 S.E.2d at 779 (citations and quotation marks

omitted).     Thus, there, the trial court retained jurisdiction over a pending

grandparental visitation claim even where the parents resolved their own custody

claims via consent order. Id.

       Consequently, we conclude, here, where Intervenor had not only intervened in

the case but also obtained visitation rights via a permanent custody order, the

termination of Defendant’s parental rights did not extinguish Intervenor’s court-

ordered visitation rights.

       We find support for our conclusion in this Court’s analogous decision in Sloan

v. Sloan. 164 N.C. App. 190, 595 S.E.2d 228 (2004). In Sloan, the original custody

order granted the paternal grandparents telephonic visitation rights with the minor



       1  In this context, “de facto parties” refers to grandparents who had not formally intervened as
parties at the time the custody order was entered, but who were granted visitation rights by the trial
court and were thus functionally made parties to the custody order.

                                                - 11 -
                                     ADAMS V. LANGDON

                                       Opinion of the Court



child. Id. at 192, 595 S.E.2d at 230. The paternal grandparents had not been made

parties to the action. Id. After the unexpected death of the father, the paternal

grandparents filed a motion to intervene, along with motions to modify the original

custody order and to hold the mother in contempt for failing to allow their telephonic

visitation. Id. The mother argued that because of the father’s death, there was no

ongoing custody dispute, the child was living in an intact family, and the trial court

lost jurisdiction over child custody upon the father’s death. Id. at 193-94, 595 S.E.2d

at 231. This Court held because the original custody order between the parties

already granted the paternal grandparents visitation rights, the trial court did not

err in retaining jurisdiction over child custody and allowing the paternal

grandparents to formally intervene in the case for purposes of enforcement and

modification of the visitation provisions of the original custody order.2 Id. at 194-97,

595 S.E.2d at 231-32.

       We see no distinction between the death of one parent, as in Sloan, and the

termination of one parent’s parental rights, as in the case sub judice. Cf. Stann v.

Levine, 180 N.C. App. 1, 11 n.9, 636 S.E.2d 214, 220 n.9 (2006) (describing

termination of parental rights as “tantamount to a civil death penalty” (citation and

quotation marks omitted)). Thus, where Intervenor was a party to this child custody

action and was awarded visitation with her grandchild by a court order, those


       2 The Sloan Court acknowledged the result would have been different had this been the first
time grandparent visitation had been raised as an issue. Id. at 194, 595 S.E.2d at 231.

                                              - 12 -
                                 ADAMS V. LANGDON

                                  Opinion of the Court



visitation rights existed independently of Defendant’s parental and custodial rights.

Therefore, with respect to Intervenor’s visitation rights, the custody action survived,

and those court-ordered visitation rights survived the termination of Defendant’s

parental rights.

      Consequently, the trial court erred in concluding Intervenor’s visitation rights

under the prior custody order did not survive termination of Defendant’s parental

rights. Therefore, Intervenor could seek to enforce the prior custody order through

contempt proceedings.     Accordingly, we reverse the trial court’s 26 April 2018

Custody/Visitation Order and remand this matter for further proceedings on the

Order to Show Cause issued upon Intervenor’s Motion to Show Cause.

      B. The 9 October 2017 Order to Dismiss

      Intervenor also appeals from the 9 October 2017 Order to Dismiss to the extent

it purported to dismiss the entire custody action with prejudice, including as to

Intervenor and her grandparental visitation rights. To the extent this was the trial

court’s intent, for the reasons stated above, we agree this was error.

      Plaintiff, however, contends the 9 October 2017 Order to Dismiss was merely

intended to dispose of Defendant’s own contempt motion following the termination of

Defendant’s parental rights and was not intended as a dismissal of the entire action.

While we agree Plaintiff’s interpretation of the 9 October 2017 Order to Dismiss is




                                         - 13 -
                                   ADAMS V. LANGDON

                                    Opinion of the Court



most likely the correct reading of the trial court’s intent, it is not clearly apparent

from the trial court’s Order.

      The trial court’s form order reflects both “this action” and “all outstanding

motions” are voluntarily dismissed with prejudice. It also reflects that “all open

issues” are involuntarily dismissed with prejudice. The form further indicates the

trial court considered the termination of Defendant’s parental rights as a basis for its

order. In short, we are unable to undertake effective appellate review of this order.

See Coble v. Coble, 300 N.C. 708, 714, 268 S.E.2d 185, 190 (1980) (“Effective appellate

review of an order entered by a trial court sitting without a jury is largely dependent

upon the specificity by which the order's rationale is articulated.”). Therefore, we

remand the 9 October 2017 Order to Dismiss to the trial court for clarification of its

Order.

                                       Conclusion

      Accordingly, we reverse the 26 April 2018 Custody/Visitation Order and

remand for further proceedings on the Order to Show Cause issued upon Intervenor’s

Motion to Show Cause. We reverse the 9 October 2017 Order to Dismiss and remand

the matter to the trial court for clarification of its rationale.

      REVERSED AND REMANDED.

      Chief Judge McGEE and Judge HUNTER concur.




                                           - 14 -